Case 1:20-cv-00013-JPO Document 1-6 Filed 01/02/20 Page 1 of 4




                EXHIBIT F
11/3/2016                 Case 1:20-cv-00013-JPO    Document
                                              Bank Account          1-6
                                                           Rates & Fees FAQsFiled   01/02/20
                                                                             - Bank of America Page 2 of 4


                                                      Deposits
      View Account Types                   Managing Your Money            Access Accounts


      FAQs: Bank Account Rates and Fees

  Bank Account Rates and Fees                         Go

Personal Schedule of Fees



How do I get pricing information for checking accounts?
Explore our checking account options and select an account to review the details, including pricing. You can also
receive pricing information by calling 800.432.1000, weekdays from 7 a.m. to 10 p.m., local time. Refer to your Personal
Schedule of fees for details.

What are the maintenance fees for checking accounts?
Maintenance fees vary by account. Visit the checking area of our website and select an account to review the details,
including fees. You may avoid the maintenance fees on checking accounts by meeting certain balance or deposit
requirements. Refer to your Personal Schedule of fees for details.

How much do savings accounts cost?
Pricing and fees for savings accounts vary by account. Visit the savings area of our website and select an account to
review the details, including pricing. You can also receive pricing information by calling 800.432.1000.

What are your current CD rates?
Visit our Deposit Interest Rates page to view current CD rates and annual percentage yields.

How much does a safe deposit box cost?
The cost varies by the size of the box. Locate your nearest financial center to inquire about safe deposit box availability
and pricing.

What is an Overdraft Item fee?
An Overdraft Item fee is charged when you write a check or make a withdrawal for an amount that exceeds the balance
in your eligible checking or savings account and Bank of America pays the overdraft item anyway.

When we determine that your account is overdrawn after we finish processing for the day, and we pay for the
transaction or transactions, we may charge an Overdraft Item Fee of $35.00 per item.

You are charged for no more than 4 Overdraft Item and Return Item Fees per day.

We do not charge you an Overdraft item fee on an everyday non­recurring debit transaction. We also do not charge an
Overdraft item fee on an ATM transaction unless you agreed to our overdraft practices for that particular ATM
transaction.

Although Bank of America is not obligated to pay an item if your account is overdrawn, the bank may pay these items
as a courtesy to you. If you are charged an Overdraft Item fee, you can view the details in your Online Banking
transaction record. View our checking accounts for details.


https://www.bankofamerica.com/deposits/manage/faq-account-rates-fees.go                                                   1/3
11/3/2016                 Case 1:20-cv-00013-JPO    Document
                                              Bank Account          1-6
                                                           Rates & Fees FAQsFiled   01/02/20
                                                                             - Bank of America Page 3 of 4
What is an Extended Overdrawn Balance Charge (EOBC)?
Each time your account has a negative balance for 5 consecutive business days, you will receive an additional one­time
Extended Overdrawn Balance Charge on the sixth day. This fee is in addition to any applicable fees for overdraft items,
insufficient funds and returned items. View our checking accounts for details.

If an everyday non­recurring debit transaction or an ATM transaction, for which you did not agree to our overdraft
practices, is the transaction that causes your account to become overdrawn, we do not start the 5­business day period.
We do start the 5­business day period if another type of transaction either causes or increases the overdraft in your
account.

What is an Overdraft Protection Transfer fee?
An Overdraft Protection Transfer fee may be charged when a transaction overdraws your eligible checking or savings
account and, as a result, available funds are transferred from your eligible linked Overdraft Protection account to cover
the amount.

What is a Non­Sufficient Funds fee, also known as NSF: Returned Item fee?
When you do not have enough available funds in your account to cover an item, and we decline to pay or return the
item unpaid (a returned item), we will charge an NSF: Returned Item fee for each returned item.

We do not charge you an NSF: Returned Item fee when we decline an ATM transaction or an everyday non­recurring
debit card transaction. When you do not have enough available funds in your account to cover an item, and we decline
or return the item unpaid (a returned item), we charge a $35 NSF: Returned Item Fee. View our checking accounts for
details.

What is a Non­Bank of America ATM fee?
A Non­Bank of America ATM fee occurs whenever you access an ATM outside Bank of America's network for
withdrawals, transfers, or balance inquiries. In some instances, you may be charged a fee by the ATM operator or
network as well. View our checking accounts for details.

Locate a Bank of America ATM or financial center

What is a Check Enclosure fee?
A Check Enclosure fee is charged for returning cancelled checks with your monthly statement. To change the way you
receive your statements, visit the Statements & Documents tab for your account.

What is a Check Image Service fee?
A Check Image Service fee is charged for returning images of your canceled checks with your monthly statement. You
can receive an online version of your statement which includes images of your cancelled checks at no cost. To change
the way you receive your statements, sign in to Online Banking and go to the Statements & Documents tab for your
account.

What is a Stop Payment fee?
This fee occurs whenever you initiate a stop payment on a check or a payment through Bill Pay.

What late fees are charged to my accounts?
Late fees may vary by account. To avoid any late fees, please review this summary of fees to learn which fees may
apply to your accounts.

How many Overdraft Item and Returned Item fees can I be charged in a single day?
You can be charged a maximum of 4 Overdraft Item fees and Returned Item fees in a single day.


https://www.bankofamerica.com/deposits/manage/faq-account-rates-fees.go                                                 2/3
11/3/2016                 Case 1:20-cv-00013-JPO    Document
                                              Bank Account          1-6
                                                           Rates & Fees FAQsFiled   01/02/20
                                                                             - Bank of America Page 4 of 4




Information for California
Change state




Bank of America and the Bank of America logo are registered trademarks of the
Bank of America Corporation.

Bank of America, N.A. Member FDIC. Equal Housing Lender
© 2016 Bank of America Corporation.

                                                                                         Connect with us




https://www.bankofamerica.com/deposits/manage/faq-account-rates-fees.go                                      3/3
